Citation Nr: 1743764	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbar strain with degenerative disc disease (back disability).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1962 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran originally requested a Travel Board hearing before a Veterans Law Judge; however, in September 2015, he withdrew his request for a hearing and asked that his case be forwarded to the Board for a decision. 

This case was last before the Board in December 2016.  It was remanded in order to obtain a VA examination compliant with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).  A new VA examination, with an Addendum addressing the Correia requirements, has been completed and is associated with the Veteran's file.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The Veteran's back disability has been manifested by pain in the lower back, with range of motion, at worse, limited to 70 degrees of flexion, and with a combined range of motion of the thoracolumbar spine of 170 degrees.  The Veteran's back disability shows no evidence of range of motion limited to 30 to 60 degrees or less of flexion, or a combined range of motion less than 120 degrees, or muscle spasm or guarding resulting in abnormal gait; or any abnormal spinal contour.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5235-5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided. Id.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, known as staged ratings, based on the facts, may be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DC 5235-5242.  

Under General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran asserts that his back disability of constant back pain and tingling in both of his legs should be rated higher than the 10 percent disability rating currently assigned.  Specifically, he stated in his March 2014 Notice of Disagreement that the range of motion findings do not reflect his current disability, as he regularly engages in stretching and balancing exercises to help his back. 

At a February 2014 VA examination, ranges of motion values were as follows: forward flexion, 90 degrees; extension 10 degrees; right lateral flexion, 20 degrees; left lateral flexion, 20 degrees; right lateral rotation, 15 degrees; left lateral rotation, 15 degrees.  Combined range of motion in the thoracolumbar spine was 170 degrees.  Each range of motion exhibited pain.  The same range of motion measurements were obtained after repetitive testing.  Functional loss was described as pain on movement.  The Veteran reported flare-ups that occurred only when golfing and which did not result in a loss of flexibility or range of motion.  

The examiner noted that the Veteran had no guarding or muscle spasm that resulted in abnormal gait or abnormal spinal contour.  The examiner checked "No" for radicular pain or other symptoms of radiculopathy, ankylosis, and IVDS.  Sensory examination results were normal.  Tenderness was noted on the paraspinous muscles over L5 - S1 area.  Muscle strength was 5/5.

In a January 2017 VA examination, upon physical examination, range of motion values were as follows: forward flexion, 90 degrees; extension 20 degrees; right lateral flexion, 20 degrees; left lateral flexion, 20 degrees; right lateral rotation, 30 degrees; left lateral rotation, 30 degrees.  Combined range of motion in the thoracolumbar spine was 210 degrees.  After repetitive testing, range of motion values were as follows: forward flexion, 70 degrees; extension 20 degrees; right lateral flexion, 20 degrees; left lateral flexion, 20 degrees; right lateral rotation, 30 degrees; left lateral rotation, 30 degrees.  Combined range of motion in the thoracolumbar spine was 190 degrees.  Each range of motion exhibited pain.  

Pain was noted on the examination, but did not result in functional loss.  Tenderness was noted in the right upper lumbar region.  Muscle spasm was noted but did not result in abnormal gait or abnormal spine contour.  No guarding was noted.  The examiner checked "No" for radicular pain or other symptoms of radiculopathy, ankylosis, and IVDS.  

The Veteran reported no flare-ups.  Functional impairment was described by the Veteran as having to give up playing golf, because the twisting motion caused increased pain, as well as avoiding shoveling snow and other routine yard maintenance, due to his back pain.

The examiner concluded that there were no significant changes since the 2014 examination and no evidence to support progression of the Veteran's service-connected lumbar strain. 

In a March 2017 addendum, a VA examiner noted that the Veteran had pain on passive forward flexion, but his limitation of motion was not limited.  The examiner also stated that there was no evidence of pain in non-weight bearing.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2015) and 4.45 (2015).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain, which was noted during his VA examinations.  The Veteran's reports of pain and functional loss or impairment were described as pain upon a twisting motion, especially when playing golf, and that the Veteran had had to stop playing golf due to his back pain.  No other weakness, fatigability, or incoordination was noted or complained of.  Given this evidence, the Board finds a higher disability rating based on functional loss due to pain is not warranted.

Regarding the criteria for a spine disability rating, the Veteran's flexion was noted to be, at worst, 70 degrees, with a combined range of motion of 190 degrees, as noted during the January 2017 VA examination.  As stated above, the rating criteria for a rating of a 20 percent disability requires a finding of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, and when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board is sympathetic to the Veteran's pain; however, the rating criteria are based on the loss of range of motion, and take into account the impact of pain on functioning.  He is competent to report painful motion and other types of observable functional loss.  However, in this case, the Veteran has not asserted or shown that his functional loss causes his disability picture to be more closely described as limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; or, that his combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2016).  The evidence of record does not show that a physician has prescribed bed rest.  The Veteran asserted that he uses bed rest sometimes to self-treat his back disability.  However, as he has not been prescribed bedrest, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not apply.  

Accordingly, after a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the low back disability at any point during the appeals period, even when considering functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.  

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Note 1.

The Veteran was afforded an MRI in August 2010, incorporated by reference in the February 2011 VA examination.  In that MRI report, it was noted that the indications for examination were the Veteran's back pain radiating to both legs, worse on the left than on the right.  Indications noted on the report were "Chronic low back pain with bilateral numbness to the knee."  The conclusion in that report was "L5-S1 disk bulge with bilateral neural foraminal narrowing."

In an April 2014 treatment note, under health history: neurological, it was noted that the Veteran was positive for tingling, numbness, and burning in legs.

In July 2014, the Veteran attended an Agent Orange Registry examination.  The examiner noted that the Veteran presented with peripheral neuropathy in both lower extremities, described as subjective numbness and decreased sensation to light touch on examination.  Under neurological examination, the examiner stated that the Veteran had decreased sensation to light touch (monofilament) over his left lower extremity.  Radiculopathy was not diagnosed.  

Although the Veteran has competently and credibly reported observable symptoms such as numbness, tingling, and radiating pain, in this case, he is not competent to self-diagnose radiculopathy.  Diagnosing radiculopathy requires medical inquiry into internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, skills, or expertise needed to provide such a diagnosis.  

Significantly, VA examiners have specifically found that the Veteran does not have radiculopathy.  At his February 2014 VA examination, his sensory examinations were normal and his straight leg tests were negative bilaterally, indicating absence of radiculopathy.  Additionally, the examiner checked "No" to the question regarding whether the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  

Further, at his January 2017 VA examination, his sensory examinations were normal and his straight leg tests were negative bilaterally, indicating absence of radiculopathy.  Additionally, the examiner checked "No" to the question regarding whether the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  

The Board finds that the specific findings of the VA examiners are more probative than the Veteran's subjective complaints regarding sensory problems and radiating pain.  Although the Veteran's descriptions are competent and credible, the findings of the VA examiners that he specifically does not have radiculopathy are more probative.  Therefore, separate ratings for radiculopathy of the lower extremities are not warranted.  

The Veteran has not asserted, and the evidence does not show, that he has other neurological abnormalities due to his service-connected back disability that warrant separate evaluations.  


ORDER

An evaluation in excess of 10 percent for lumbar strain with degenerative disc disease is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


